                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 LISA SMITH,                                      )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )      Case No. 3:19-cv-00913
                                                  )      Judge Aleta A. Trauger
 CEVA LOGISTICS U.S. INC.,                        )
                                                  )
        Defendant.                                )
                                                  )

                               MEMORANDUM and ORDER

       Pro se plaintiff Lisa Smith filed suit in the Circuit Court for the Twentieth Judicial

District, Davidson County, Tennessee, against defendant CEVA Logistics U.S. Inc. (“CEVA”).

Smith asserts personal injury claims under Tennessee tort law, seeking to recover $53,037.72 in

medical expenses, plus punitive damages, pain and suffering, future pain and suffering, mental

and emotional distress, lost wages, future lost earnings, future medical care, and loss of

consortium. (Compl., Doc. No. 1-2, at 1, 7.) The plaintiffs seeks judgment in her favor and total

“compensatory & special damages in an amount of $750,000.00.” (Id. at 7.)

       Upon service of the Complaint, CEVA timely removed the action to federal court on the

basis of diversity jurisdiction, 28 U.S.C. § 1332. (Doc. No. 1.) Now before the court is the

plaintiff’s “Memorandum of Law in Response in Opposition to Motion Report and

Recommendation” (Doc. No. 16), which the court construes as objections to the magistrate

judge’s Report and Recommendation (“R&R”). (Doc. No. 15). The R&R recommends denying

the plaintiff’s Motion to Remand (Doc. No. 10).
                                                                                                2


I.     PROCEDURAL BACKGROUND

       The plaintiff filed this action in state court on September 26, 2019. After removal, CEVA

filed a Business Entity Disclosure Statement and its Answer (Doc. Nos. 5, 6), and the court

referred the matter to the magistrate judge to enter a scheduling order for the management of the

case and to dispose or recommend disposition of any pretrial motions under 28 U.S.C. §§

636(b)(1)(A) and (B) (Doc. No. 8). The plaintiff filed her Motion to Remand on November 18,

2019, arguing that the defendant is a citizen of Tennessee because it has substantial business

operations in this state; she also contends that the defendant has not established that the amount

in controversy exceeds $75,000, exclusive of costs and interest, as required by 28 U.S.C. § 1332.

       In reviewing the motion, the magistrate judge recognized that, according to the plaintiff’s

allegations, she is a citizen of the state of Tennessee. The Notice of Removal and the defendant’s

other filings establish that it is a Delaware corporation with its principal place of business in

Houston, Texas and, therefore, that there is complete diversity of citizenship. In light of the

language in the Complaint specifically seeking “compensatory & special damages in an amount

of $750,000.00” (Doc. No. 1-2, at 7), the magistrate judge determined that “there is sufficient

evidence to conclude that the amount in controversy requirement is met as well,” for purposes of

diversity jurisdiction. (Doc. No. 15, at 4.)

       In her objections, the plaintiff challenges both of these findings, but at a very general

level. While she continues to insist that the amount in controversy is not met, she offers no

coherent argument in support of that claim. Similarly, she continues to insist that diversity of

citizenship is lacking but adds little to the points raised in her Motion to Remand. One new

argument is based on the plaintiff’s submission of documents from the Tennessee Secretary of

State’s website, which appear to show that CEVA’s active status as a corporation registered to do

business in the state of Tennessee was revoked effective October 29, 2019 by the Labor and
                                                                                                  3


Workforce Department. (Doc. No. 16, at 6.). The filings, however, simply serve to reconfirm that

CEVA is a Delaware corporation with its principal office in Houston, Texas. (Id.)

       The plaintiff also states that she challenges the authenticity of the defendant’s documents.

The court understands the plaintiff to mean that she challenges the veracity of the statements in

the Business Entity Disclosure Statement and the Notice of Removal, though she does not

expressly state as much or offer any basis for this “challenge.”

II.    Standard of Review

       Within fourteen days after being served with a report and recommendation as to a

dispositive matter, as here, any “party may serve and file specific written objections to [a

magistrate judge’s] proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). The

district court must review de novo any portion of the report and recommendation “that has been

properly objected to.” Fed. R. Civ. P. 72(b)(3). In conducting its review, the district court “may

accept, reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Id. The Sixth Circuit recognizes that “remand

motions are dispositive.” Vogel v. U.S. Office Products Co., 258 F.3d 509, 517 (6th Cir. 2001).

       However, the district court is not required to review—under a de novo or any other

standard—those aspects of the report and recommendation to which no objection is made.

Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt the magistrate judge’s

findings and rulings to which no specific objection is filed. Id. at 151. “The filing of vague,

general, or conclusory objections does not meet the requirement of specific objections and is

tantamount to a complete failure to object.” Cole v. Yukins, 7 F. App’x 354, 356 (6th Cir. 2001)

(see also Langley v. DaimlerChrysler Corp., 502 F.3d 475, 483 (6th Cir. 2007) (issues raised in a

“perfunctory manner, unaccompanied by some effort at developed argumentation,” are waived
                                                                                                4


(quoting Indeck Energy Servs., Inc. v. Consumers Energy Co., 250 F.3d 972, 979 (6th Cir.

2000))). Likewise, “[a] general objection to the entirety of the magistrate’s report has the same

effects as would a failure to object.” Howard v. Sec’y of Health & Human Servs., 932 F.2d 505,

509 (6th Cir. 1991). Finally, arguments made in an objection to a magistrate judge’s report and

recommendation that were not first presented to the magistrate for consideration are deemed

waived. Becker v. Clermont Cty. Prosecutor, 450 F. App’x 438, 439 (6th Cir. 2011); Murr v.

United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000).

       Although pro se pleadings and filings are held to less stringent standards than those

drafted by lawyers, see, e.g., Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011), pro se

litigants are not entirely exempt from the requirements of the Federal Rules of Civil Procedure.

See, e.g., Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).

III.   Analysis

       The court finds that the plaintiff’s objections are not sufficiently specific to warrant

review. See Langley, 502 F.3d at 483; Cole, 7 F. App’x at 356; Howard, 932 F.2d at 509. The

plaintiff’s filing amounts to an objection to the entirety of the magistrate judge’s findings, but

without raising any new arguments or pointing to any specific legal error. The court has

nonetheless reviewed the entire record on this matter and concludes that the magistrate judge did

not err in recommending that the plaintiff’s motion to remand be denied.

       First, the plaintiff offers no support for her belief that the amount in controversy is not

met. She appears to acknowledge that she seeks recovery of $53,037.72 in medical expenses,

plus punitive damages and compensation for pain and suffering in the amount of $696,962.28.

(Doc. No. 16, at 2.) Under 28 U.S.C. § 1332(a), this court has original jurisdiction over actions

between citizens of different states “where the matter in controversy exceeds the sum or value of
                                                                                                  5


$75,000, exclusive of interest and costs.” Regardless of the likelihood of a jury’s awarding the

amount sought, in deciding whether the amount in controversy is satisfied, the court can consider

the types of damages sought, including punitive damages, “unless it is apparent to a legal

certainty that such cannot be recovered.” See Hayes v. Equitable Energy Res. Co., 266 F.3d 560,

572 (6th Cir. 2001) (citation omitted). Based on the types of damages sought and the plaintiff’s

own demand for $750,000, the magistrate judge did not err in concluding that the requisite

amount in controversy was met.

       Regarding the defendant’s citizenship, “a corporation shall be deemed to be a citizen of

every State and foreign state by which it has been incorporated and of the State or foreign state

where it has its principal place of business.” 28 U.S.C. § 1332(c)(1). The Supreme Court has

explained that

       the phrase “principal place of business” refers to the place where the corporation’s
       high level officers direct, control, and coordinate the corporation’s activities.
       Lower federal courts have often metaphorically called that place the corporation’s
       “nerve center.” . . . [T]he “nerve center” will typically be found at a corporation’s
       headquarters.

Hertz Corp. v. Friend, 559 U.S. 77, 80–81 (2010) (internal citation omitted).

       CEVA has established that it was incorporated in Delaware and that its headquarters and

most of its corporate officers are located in Houston, Texas. (See Doc. No. 12, at 2.) The

plaintiff’s submission of business filings from the Tennessee Secretary of State does not rebut

the defendant’s showing. First, this argument, and the documents on which it is based, should

have been presented to the magistrate judge for his consideration. Becker, 450 F. App’x at 439.

Second, the documents make no difference. The fact that the defendant’s “active” status has been

revoked does not alter its principal place of business or place of incorporation. To the extent that

the plaintiff continues to argue that the defendant is a citizen of Tennessee, the fact that a
                                                                                                    6


business has operations in a state and even a designated agent for service of process in that state

does not mean that it is a citizen of that state; the test is whether the corporation’s “nerve center”

is in a particular state. Hertz Corp., 559 U.S. at 81. The plaintiff has not shown that the defendant

is a citizen of Tennessee under § 1332(c).

IV.     Conclusion and Order

        The plaintiff’s construed objections (Doc. No. 15) are OVERRULED. The R&R’s

findings and conclusions are ACCEPTED and ADOPTED in their entirety, and the plaintiff’s

Motion to Remand (Doc. No. 10) is DENIED.

        This case is returned to the magistrate judge for furthering handling under the original

referral order.

        It is so ORDERED.




                                                      ALETA A. TRAUGER
                                                      United States District Judge
